     Case 3:20-cr-02650-AJB Document 57 Filed 05/27/21 PageID.132 Page 1 of 2




 1 RANDY S. GROSSMAN
   Acting United States Attorney
 2 VIVIAN SAPTHAVEE
   Assistant U.S. Attorney
 3 Illinois State Bar No. 6303977
   United States Attorney’s Office
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5 Telephone: (619) 546-7696
   Email: Vivian.Sapthavee@usdoj.gov
 6
   Attorneys for Plaintiff
 7 UNITED STATES OF AMERICA

 8                         UNITED STATES DISTRICT COURT

 9                        SOUTHERN DISTRICT OF CALIFORNIA

10 UNITED STATES OF AMERICA,                      Case No. 20-CR-2650-AJB

11                         Plaintiff,

12       v.                                       NOTICE OF APPEARANCE

13 BREANNA SIERRA ET AL,

14                         Defendant.

15

16      TO THE CLERK OF COURT AND ALL PARTIES OF RECORD

17      I, the undersigned attorney, enter my appearance as lead counsel

18 for the United States in the above-captioned case.          I certify that I am

19 admitted to practice in this court or authorized to practice under CivLR

20 83.3.c.3-4.

21      The following government attorneys (who are admitted to practice

22 in this court or authorized to practice under CivLR 83.3.c.3-4) are also

23 associated with this case, should be listed as lead counsel for CM/ECF

24 purposes, and should receive all Notices of Electronic Filings relating

25 to activity in this case:

26            Name

27            None.

28 //
     Case 3:20-cr-02650-AJB Document 57 Filed 05/27/21 PageID.133 Page 2 of 2




 1       Effective      this   date,   the    following   attorneys    are   no   longer

 2 associated with this case and should not receive any further Notices of

 3 Electronic Filings relating to activity in this case (if the generic

 4 “U.S. Attorney CR” is still listed as active in this case in CM/ECF,

 5 please terminate this association):

 6               Name

 7               Nicholas J. Hernandez.

 8       Please feel free to call me if you have any questions about this

 9 notice.

10       DATED: May 27, 2021.

11                                           Respectfully submitted,

12                                           RANDY S. GROSSMAN
                                             Acting United States Attorney
13

14                                           /s/ Vivian Sapthavee
                                             VIVIAN SAPTHAVEE
15                                           Assistant U.S. Attorney

16                                           Attorneys for Plaintiff
                                             UNITED STATES OF AMERICA
17

18

19 VSA:5/27/21
20

21

22

23

24

25

26

27

28

                                               2
